Exhibit 10.1

 

SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS OFFEROR TO COMPLETE BLOCKS 12
17, 23M 24 & 30

1. REQUISITION NUMBER
M9545005RC56504

PAGE 1 OF 12

CONTRACT NO.
M67854-05-C-5178

3. AWARD/EFFECTIVE
DATE: SEE BLOCK 31b

4.   ORDER NUMBER

5.    SOLICITATION NUMBER

6. SOLICITATION ISSUE DATE:

7.     FOR SOLICITATION INFORMATION CALL >

a. NAME

TERENCE J. McGINN

b. TELE PHONE NUMBER
(703) 432-3717 (NO COLLECT CALLS)

8.                                       OFFER DUE DATE/ LOCAL TIME

9. ISSUED BY           CODE  M67854

 

COMMANDER

MARCORSYSCOM

ATTN GTES-T.J. McGINN

2200 Lester Street

QUANTICO, VA 22134

10. THIS ACQUISITION IS

 

o  UNRESTRICTED

o  SET ASIDE:

 

o  SMALL BUSINESS

o  SMALL DISADV. BUSINESS

o  8(A)

 

11. DELIVERY FOR FOB DESTINATION UNLESS BLOCK IS MARKED

 

o    SEE SCHEDULE

 

12. DISCOUNT TERMS



 

 

   NET 30

13a. THIS CONTRACT IS A RATED ORDER
UNDER DFAS (15 CFR 700)

BUYER: TERENCE J. McGINN

13b. RATING:

DO-A4A

 

FAX:

(703) 432-3717
(703) 432-3532

14.   METHOD OF SOLICITATION
ý RFQ     oIFB     oRFP

15. DELIVER TO

 

SEE PAGE 2

 

CODE

 

16. ADMINISTERED BY                                     CODE S1103A

DCMA ATLANTA

COLUMBIA AREA OPERATIONS TEAM

2300 LAKE PARK DRIVE, SUITE 300

SMYRNA, GA 30080-4091  ACO:Karen Benner (803) 751-6877

17a. CONTRACTOR     CODE [1EFH8] FACILITY CODE [    ]

 

 

18a. PAYMENT WILL BE MADE BY               CODE HQ0338

 

DFAS COLUMBUS CENTER

SOUTH ENTITLEMENT OPERATIONS

PO BOX 182264

COLUMBUS, OHIO 43218-2264

FORCE PROTECTION INDUSTRIES, INC.

9801 HIGHWAY 78, #3

LADSON, SOUTH CAROLINA 29456

TIN:88-0361514
DUNS:00-3268989

Mike Aldrich: (203)-912-1350: aldrich@forceprotection.net

o 17b CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER

 

18b. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK IS CHECKED    ý
SEE ADDENDUM

 

19.
ITEM NO.

20.
SCHEDULE OF SUPPLIES/SERVICES

21.
QUANTITY

22.
UNIT

23.
UNIT PRICE

24.
AMOUNT

 

 

 

 

 

 

 

SEE PAGE 3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25. ACCOUNTING AND APPROPRIATION DATA
AA  1751109  6523  250  67854  067443  2D  M955450  4500RC56504

26. TOTAL AWARD AMOUNT (For Govt. Use Only) $3,852,026.00

o   27a SOLICITATION INCORPORATES BY REFERENCE FAR 52212-1, 52212-4, 52212-5 ARE
ATTACHED, ADDENDA o ARE o ARE NOT ATTACHED

o   27b. CONTRACTPURCHASE ORDER INCORPORATES BY REFERENCE FAR 52212-4, FAR
52212-5 IS ATTACHED, ADDENDA o ARE o ARE NOT ATTACHED

ý 28. CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN 1 COPY TO ISSUING
OFFICE.  CONTRACTOR AGREES TO FURNISH AND DELIVER ALL ITEMS SET FORTH OR
OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL SHEETS SUBJECT TO THE TERMS AND
CONDITIONS SPECIFIED HEREIN.

29. o AWARD OF CONTRACT: REFERENCE                   OFFER DATED
               . YOUR OFFER ON SOLICITATION (Block 5).  INCLUDING ANY ADDITIONS
OR CHANGES WHICH ARE SET FORTH HEREIN IS ACCEPTED AS TO ITEMS:

30a. SIGNATURE OF OFFEROR/CONTRACTOR 
[ILLEGIBLE]                                                                                                                                                    
09/07/05

31a. UNITED STATES OF AMERICA (SIGNATURE OF CONTRACTING OFFICER)

30b. NAME AND TITLE OF SIGNER (TYPE OR PRINT)

30c. DATE
SIGNED

31b. NAME OF CONTRACTING OFFICER (TYPE OR PRINT)

DATE SIGNED

 

TED McGUINN, PRESIDENT

 

TERENCE J. McGINN, UNITED STATES MARINE CORPS

32a. QUANTITY IN COLUM 21 HAS BEEN

 

o RECEIVED o INSPECTED o ACCEPTED, AND CONFORMS TO THE CONTRACT, EXCEPT AS NOTED

33. SHIP NUMBER

 

34. VOUCHER NUMBER

35.  AMOUNT VERIFIED CORRECT FOR

 

  PARTIAL

FINAL

32b. SIGNATURE OF AUTHORIZED GOVT. REPRESENTATIVE

32. DATE

36. PAYMENT

o COMPLETE o PARTIAL FINAL

37. CHECK NUMBER

41a. I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT

38. S/R ACCOUNT NUMBER

39. S/R VOUCHER NUMBER

40. PAID BY

 

42a. RECEIVED BY (PRINT)

 

41b. SIGNATURE AND TITLE OF CERTIFYING OFFICER

41c. DATE

42b. RECEIVED AT (LOCATION)

 

 

 

42c. DATE RECED (YYMMDD)

 

42d TOTAL CONTAINERS

 

 

AUTHORIZED FOR LOCAL REPRODUCTION

 

SEE REVERSE FOR OMB CONTROL NUMBER AND PAPER WORK

 

STANDARD FORM 1449 (10-95)

 

--------------------------------------------------------------------------------


 

M67854-05-C-5178

Force Protection Industries, Inc.

BUFFALO HMPV

 

BLOCK 15:

 

 

 

 

 

 

 

DELIVERY DATE/

ITEM

 

QTY

 

DESTINATION

 

PERIOD OF PERFORMANCE

 

 

 

 

 

 

 

0001

 

1

 

Ship to:

FB4418-437 LRS/LGR DCO

 

 

 

 

 

 

 

113 S. BATES ST (BLDG 178)

 

On or before 30 September 2005

 

 

 

 

 

CHARLESTON AFB, SC 29404-4718

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark For:

USMC TMO-EAST

 

 

 

 

 

 

 

OIF M/F MMX160

 

 

 

 

 

 

 

AL TAQQADUM AB

 

 

 

 

 

 

 

HABBANIYAH IQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****SEE NOTE 1 BELOW

 

 

 

 

 

 

 

 

 

 

0001

 

1

 

Ship to:

FB4418-437 LRS/LGR DCO

 

 

 

 

 

 

 

113 S. BATES ST (BLDG 178)

 

On or before 31 October 2005

 

 

 

 

 

CHARLESTON AFB, SC 29404-4718

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark For:

USMC TMO-EAST

 

 

 

 

 

 

 

OIF M/F MMX160

 

 

 

 

 

 

 

AL TAQQADUM AB

 

 

 

 

 

 

 

HABBANIYAH IQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****SEE NOTE 1 BELOW

 

 

 

 

 

 

 

 

 

 

0001

 

2

 

Ship to:

FB4418-437 LRS/LGR DCO

 

 

 

 

 

 

 

113 S. BATES ST (BLDG 178)

 

On or before 30 December 2005

 

 

 

 

 

CHARLESTON AFB, SC 29404-4718

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark For:

USMC TMO-EAST

 

 

 

 

 

 

 

OIF M/F MMX160

 

 

 

 

 

 

 

AL TAQQADUM AB

 

 

 

 

 

 

 

HABBANIYAH IQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****SEE NOTE 1 BELOW

 

 

 

 

 

 

 

 

 

 

0002

 

1

 

Ship to:

FB4418-437 LRS/LGR DCO

 

 

 

 

 

 

 

113 S. BATES ST (BLDG 178)

 

On or before 31 October 2005

 

 

 

 

 

CHARLESTON AFB, SC 29404-4718

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark For:

USMC TMO-EAST

 

 

 

 

 

 

 

OIF M/F MMX160

 

 

 

 

 

 

 

AL TAQQADUM AB

 

 

 

 

 

 

 

HABBANIYAH IQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****SEE NOTE 1 BELOW

 

 

 

 

 

 

 

 

 

 

0002

 

1

 

Ship to:

FB4418-437 LRS/LGR DCO

 

 

 

 

 

 

 

113 S. BATES ST (BLDG 178)

 

On or before 31 October 2005

 

 

 

 

 

CHARLESTON AFB, SC 29404-4718

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark For:

USMC TMO-EAST

 

 

 

 

 

 

 

OIF M/F MMX160

 

 

 

 

 

 

 

AL TAQQADUM AB

 

 

 

 

 

 

 

HABBANIYAH IQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****SEE NOTE 1 BELOW

 

 

 

 

 

 

 

 

 

 

0002

 

2

 

Ship to:

FB4418-437 LRS/LGR DCO

 

 

 

 

 

 

 

113 S. BATES ST (BLDG 178)

 

On or before 30 December 2005

 

 

 

 

 

CHARLESTON AFB, SC 29404-4718

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark For:

USMC TMO-EAST

 

 

 

 

 

 

 

OIF M/F MMX160

 

 

 

 

 

 

 

AL TAQQADUM AB

 

 

 

 

 

 

 

HABBANIYAH IQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****SEE NOTE 1 BELOW

 

 

 

 

 

 

 

 

 

 

0003

 

12

 

 

 

USMC TMO-EAST
OIF M/F MMX160

 

Contract award through twelve months

 

 

 

 

 

 

AL TAQQADUM AB

 

 

 

 

 

 

 

 

HABBANIYAH IQ

 

 

 

3

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

****Note 1: ALL PACKAGING SHALL BE MARKED IN ACCORDANCE WITH MILSTD 129P.

 

The contractor SHALL CONTACT LtCol Michael Micucci via E-MAIL at:
michael.micucci@usmc.mil at (703) 432-3576 BEFORE MAKING ANY SHIPMENT OF THE
ITEMS UNDER THIS CONTRACT.

 

UPON MAKING CONTACT WITH ONE OF THESE INDIVIDUALS, THE CONTRACTOR WILL BE
PROVIDED A DOCUMENT NUMBER FOR ITEM TRACKING PURPOSES.

 

BLOCKS 19, 20, 21, 22, 23, AND 24:

 

19.

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM

 

 

 

20.

 

21.

 

22.

 

23.

 

24.

 

NO.

 

ACRN

 

SCHEDULE OF SUPPLIES/SERVICES

 

QTY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

Heavy Mine Protected Vehicle (HMPV)

 

 

 

 

 

 

 

 

 

 

 

 

 

FPI Buffalo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipped as follows:

 

 

 

 

 

 

 

 

 

0001

 

AA

 

7.62X51mm NATO AP; 7.62X51mm NATO AP Glass; 6 Seats; 6 ceiling mounted hatches;
Basic Issue Items (Bll) storage: 2 Spare tires (1 front, 1 rear) exterior
mounted; boom mounted PZT (Pan, Zoom, Tilt) camera; front and rear view cameras;
area flood lights on roof (front/rear) and each side; run flats (Hutchinson);
Mack ASET 400hp engine; 456OP Allison Automatic Transmission

 

4

 

EA

 

$

751,701.00

 

$

3,006,804.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(In accordance with the SOW in Attachment A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB Destination - Best Commercial Practice in accordance with the Delivery
Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deployment Parts Block

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

(In accordance with paragraph 3.2.1 of the Statement of Work in Attachment A)

 

 

 

 

 

 

 

 

 

 

 

0002

 

 

 

 

 

4

 

EA

 

$

115,661.00

 

$

462,644.00

 

 

 

 

 

FOB Destination - Best Commercial Practice in accordance with the Delivery
Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

One (1) Field Service Representative (including Training Requirement)

 

 

 

 

 

 

 

 

 

0003

 

 

 

 

 

12

 

EA

 

$

31,881.50

 

$

382,578.00

 

 

 

 

 

(In accordance with Paragraphs 3.2.2 and 3.5 of the Statement of Work in
Attachment A.)

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

$

3,852,026.00

 

 

Addendum to Block 27: The following clauses and provision are hereby
incorporated, by reference, into the order:

 

FAR 52.228-3 Worker’s Compensation Insurance (Defense Base Act (Apr 1984)

FAR 52.228-4 Worker’s Compensation and War Hazard Insurance Overseas (Apr 1984)

DFARS 252.228-7003, Capture and Detention (DEC 1991)

 

4

--------------------------------------------------------------------------------


 

Special Provision for this Contract follows:

 

Contract Performance in a Crisis Situation

 

A.           Contractor personnel deployed to a theater of operations are
subject to the Uniform Code of Military Justice (UCMJ) when serving with or
accompanying an armed force only “in time of war” as declared by Congress. 
Retired members of the military may be subjected to action under the UCMJ
without a congressionally declared war.  Contract Personnel may have
administrative privileges suspended for disciplinary infractions or improper
conduct.

 

B.             Contractors shall request guidance from Government media
operations center if and when they are approached by reporters seeking
interviews or information on their participation in the mission/operation.

 

C.             The Contractor shall take all necessary administrative actions
required to prepare its personnel for a crisis situation deployment.  Some
examples of these actions are:

•                  Inform its employees of their responsibility to adhere to all
guidance and orders issued by the theater commander, or his representative,
regarding possession, use, safety and accountability of weapons.

•                  Assist its employees to obtain the required civilian licenses
to operate the equipment necessary to perform the contract in the theater of
operation.

•                  Obtain all passports, visas, or other documents necessary to
enter or exit any areas identified by the PCO.

•                  Assist its employees in obtaining security clearances
applicable to the level required for performance in the theater of operations.

•                  Assist its employees in obtaining a complete physical
evaluation equal to that similarly assigned government personnel must pass. 
Medical requirements shall be completed prior to arrival at the point of
debarkation or prior to direct deployment with the unit.

 

D.            Definitions of Terms:

“Contractor Personnel” includes all agents, employees, and subcontractors of the
prime contractor.

“Crisis Situation,” per DOD Instruction 3020.37, means any emergency so declared
by the National Command Authority or the overseas combatant commander, whether
or no U.S. Armed Forces are involved, minimally encompassing civil unrest or
insurrection, civil war, civil disorder, terrorism, hostilities build-up,
wartime conditions, disasters, or international conflict presenting a serious
threat to DoD interests.

 

E.              To the extent the contractor is unable to obtain or retain the
services of qualified personnel to perform in the crisis situation theater, the
contract shall not be terminated for default.  Every reasonable effort shall be
made by the contractor to provide uninterrupted services of qualified personnel.

 

INCORPORATED BY FULL TEXT

 

FAR 52.212-4 Contract Terms and Conditions – Commercial Items (Oct. 2003)

 

(a) Inspection/Acceptance.  The Contractor shall only tender for acceptance
those items that conform to the requirements to this contract.  The Government
reserves the right to inspect or test any supplies or services that have been
tendered for acceptance.  The Government may require repair or replacement of
nonconforming supplies or reperformance of nonconforming services at no increase
in contract price.  The Government must exercise its post-acceptance rights –
(1) Within a reasonable time after the defect was discovered or should have been
discovered; and (2) Before any substantial change occurs in the condition of the
item, unless the change is due to the defect in the item.

 

(b) Assignment.  The Contractor or its assignee may assign its rights to receive
payment due as a result of performance of this contract to a bank, trust
company, or other financing institution, including any Federal lending agency in
accordance with the Assignment of Claims Act (31 U.S.C.3727).  However, when a
third party makes payment (e.g., use of the Governmentwide commercial purchase
card), the Contractor may not assign its rights to receive payment under this
contract.

 

(c) Changes. Changes in the terms and conditions of this contract may be made by
written agreement of the parties.

 

(d) Disputes.  This contract is subject to the Contract Disputes Act of 1978, as
amended (41 U.S.C. 601-613).  Failure of the parties to this contract to reach
agreement on any request for equitable adjustment, claim, appeal or action
arising under or relating to this

 

5

--------------------------------------------------------------------------------


 

contract shall be a dispute to be resolved in accordance with the clause at FAR
52.233-1, Disputes, which is incorporated herein by reference.  The Contractor
shall proceed diligently with performance of this contract, pending final
resolution of any dispute arising under the contract.

 

(e) Definitions.  The clause at FAR 52.202.-1, Definitions, is incorporated
herein by reference.

 

(f) Excusable delays.  The Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually
severe weather, and delays of common carriers.  The Contractor shall notify the
Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, setting forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch,
and shall promptly give written to the Contracting Officer of the cessation of
such occurrence.

 

(g) Invoice.  (1) The Contractor shall submit an original invoice and three
copies (or electronic invoice, if authorized) to the address designated in the
contract to receive invoices.  An invoice must include –

 

(i) Name and address of the Contractor;

 

(ii) Invoice date and number;

 

(iii) Contract number, contract line item number and, if applicable, the order
number;

 

(iv) Description, quantity, unit of measure, unit price and extended price of
the items delivered;

 

(v) Shipping number and date of shipment, including the bill of lading number
and weight of shipment if shipped on Government bill of lading;

 

(vi) Terms of any discount for prompt payment offered;

 

(vii) Name and address of official to whom payment is to be sent;

 

(viii) Name, title, and phone number of person to notify in event of defective
invoice; and

 

(ix) Taxpayer Identification Number (TIN).  The Contractor shall include its TIN
on the invoice only if required elsewhere in this contract.

 

(x) Electronic funds transfer (EFT) banking information.

 

(A) The Contractor shall include EFT banking information on the invoice only if
required elsewhere in this contract.

 

(B) If EFT banking information is not required to be on the invoice, in order
for the invoice to be a proper invoice, the Contractor shall have submitted
correct EFT banking information in accordance with the applicable solicitation
provision, contract clause (e.g., 52.232-33, Payment by Electronic Funds
Transfer—Central Contractor Registration, or 52.232-34, Payment by Electronic
Funds Transfer—Other Than Central Contractor Registration), or applicable agency
procedures.

 

(C) EFT banking information is not required if the Government waived the
requirement to pay by EFT.

 

(2) Invoices will be handled in accordance with the Prompt Payment Act (31
U.S.C.3903) and Office of Management and Budget (OMB) prompt payment regulations
at 5 CFR part 1315.

 

(h) Patent indemnity.  The Contractor shall indemnify the Government and its
officers, employees and agents against liability, including costs, for actual or
alleged direct or contributory infringement of, or inducement to infringe, any
United States or foreign patent, trademark or copyright, arising out of the
performance of this contract, provided the Contractor is reasonably notified of
such claims and proceedings.

 

(i) Payment.

 

(1) Items accepted.  Payment shall be made for items accepted by the Government
that have been delivered to the delivery destinations set forth in this
contract.

 

(2) Prompt Payment.  The Government will make payment in accordance with the
Prompt Payment Act (31 U.S.C. 3903) and prompt payment regulations at 5 CFR
Part 1315.

 

6

--------------------------------------------------------------------------------


 

(3) Electronic Funds Transfer (EFT).  If the Government makes payment by EFT,
see 52.212-5(b) for the appropriate EFT clause.

 

(4) Discount.  In connection with any discount offered for early payment, time
shall be computed from the date of the invoice.  For the purpose of computing
the discount earned, payment shall be considered to have been made on the date
which appears on the payment check or the specified payment date if an
electronic funds transfer payment is made.

 

(5) Overpayments.  If the Contractor becomes aware of a duplicate contract
financing or invoice payment or that the Government has otherwise overpaid on a
contract financing or invoice payment, the Contractor shall immediately notify
the Contracting Officer and request instructions for disposition of the
overpayment.

 

(j) Risk of loss.  Unless the contract specifically provides otherwise, risk of
loss or damage to the supplies provided under this contract shall remain with
the Contractor until, and shall pass to the Government upon:

 

(1) Delivery of the supplies to a carrier, if transportation is f.o.b. origin:
or

 

(2) Delivery of the supplies to the Government at the destination specified in
the contract, if transportation is f.o.b. destination.

 

(k) Taxes.  The contract price includes all applicable Federal, State, and local
taxes and duties.

 

(l) Termination for the Government’s convenience.  The Government reserves the
right to terminate this contract, or any part hereof, for its sole convenience. 
In the event of such termination, the Contractor shall immediately stop all work
hereunder and shall immediately cause any and all of its suppliers and
subcontractors to cease work.  Subject to the terms of this contract, the
Contractor shall be paid a percentage of the contract price reflecting the
percentage of the work performed prior to the notice of termination, plus
reasonable charges the Contractor can demonstrate to the satisfaction of the
Government using its standard record keeping system, have resulted from the
termination.  The Contractor shall not be required to comply with the cost
accounting standards or contract cost principles for this purpose.  This
paragraph does not give the Government any right to audit the Contractor’s
records.  The Contractor shall not be paid for any work performed or costs
incurred which reasonably could have been avoided.

 

(m) Termination for cause.  The Government may terminate this contract, or any
part hereof, for cause in the event of any default by the Contractor, or if the
Contractor fails to comply with any contract terms and conditions, or fails to
provide the Government, upon request, with adequate assurances of future
performance.  In the event of termination for cause, the Government shall not be
liable to the Contractor for any amount for supplies or services not accepted,
and the Contractor shall be liable to the Government for any and all rights and
remedies provided by law.  If it is determined that the Government improperly
terminated this contract for default, such termination shall be deemed a
termination for convenience.

 

(n) Title.  Unless specified elsewhere in this contract, title to items
furnished under this contract shall pass to the Government upon acceptance,
regardless of when or where the Government takes physical possession.

 

(o) Warranty.  The Contractor warrants and implies that the items delivered
hereunder are merchantable and fit for use for the particular purpose described
in this contract.

 

(p) Limitation of liability.  Except as otherwise provided by an express
warranty, the Contractor will not be liable to the Government for consequential
damages resulting from any defect or deficiencies in accepted items.

 

(q) Other compliances.  The Contractor shall comply with all applicable Federal,
State and local laws, executive orders, rules and regulations applicable to its
performance under this contract.

 

(r) Compliance with laws unique to Government contracts.  The Contractor agrees
to comply with 31 U.S.C. 1352 relating to limitations on the use of appropriated
funds to influence certain Federal contracts: 18 U.S.C. 431 relating to
officials not be benefit; 40 U.S.C. 327, et seq., Contract Work Hours and Safety
Standards Act; 41 U.S.C. 51-58, Anti-Kickback Act of 1986; 41 U.S.C. 265 and 1D
U.S.C. 2409 relating to whistleblower protections; 49 U.S.C. 40118, Fly
American; and 41 U.S.C. 423 relating to procurement integrity.

 

(s) Order of precedence.  Any inconsistencies in this solicitation or contract
shall be resolved by giving precedence in the following order:

 

(1) The Schedule of supplies/services.

 

(2) The Assignments, Disputes, Payments, invoice, Other Compliances, and
Compliance with Laws Unique to Government Contracts paragraphs of this clause.

 

(3) The clause at 52.212-5.

 

(4) Addenda to this solicitation or contract, including any license agreements
for computer software.

 

7

--------------------------------------------------------------------------------


 

(5) Solicitation provisions if this is a solicitation.

 

(6) Other paragraphs of this clause.

 

(7) The Standard Form 1448.

 

(8) Other documents, exhibits, and attachments.

 

(9) The specification.

 

(t) Central Contractor Registration (CCR).

 

(1) Unless exempted by an addendum to this contract, the Contractor is
responsible during performance and through final payment of any contract for the
accuracy and completeness of the data within the CCR database, and for any
liability resulting from the Government’s reliance on inaccurate or incomplete
data.  To remain registered in the CCR database after the initial registration,
the Contractor is required to review and update on an annual basis from the date
of initial registration or subsequent updates its information in the CCR
database to ensure it is current, accurate and complete.  Updating information
in the CCR does not alter terms and conditions of this contract and is not a
substitute for a properly executed contractual document.

 

(2)

 

(i) If a Contractor has legally changed its business name, “doing business as”
name, or division name (whichever is shown on the contract), or has transferred
the assets used in performing the contract, but has not completed the necessary
requirements regarding novation and change-of-name agreements in Subpart 42.12,
the Contractor shall provide the responsible Contracting Officer a minimum of
one business day’s written notification of its intention to:

 

(A) Change the name in the CCR database;

 

(B) Comply with the requirements of Subpart 42.12 of the FAR;

 

(C) Agree in writing to the timeline and procedures specified by the responsible
Contracting Officer.  The Contractor must provide with the notification
sufficient documentation to support the legally changed name.

 

(ii) If the Contractor fails to comply with the requirements of paragraph
(t)(2)(i) of this clause, or falls to perform the agreement at paragraph
(t)(2)(i) (c) of this clause, and, in the absence of a properly executed
novation or change-of-name agreement, the CCR information that shows the
Contractor to be other than the Contractor indicated in the contract will be
considered to be incorrect information within the meaning of the “Suspension of
Payment” paragraph of the electronic funds transfer (EFT) clause of this
contract.

 

The Contractor shall not change the name or address for EFT payments or manual
payments, as appropriate, in the CCR record to reflect an assignee for the
purpose of assignment of claims (see FAR Subpart 32.8, Assignment of Claims). 
Assignees shall be separately registered in the CCR database.  Information
provided to the Contractor’s CCR record that indicates payments, including those
made by EFT, to an ultimate recipient other than that Contractor will be
considered to be incorrect information within the meaning of the “Suspension of
payment” paragraph of the EFT clause of this contract.

 

Offerors and Contractors may obtain information on registration and annual
confirmation requirements via the internet at http://www.ccr.gov or by calling
1-888-227-2423, or 269-961-5757.

 

(End of Clause)

 

  52.212-5 Contract Terms and Conditions Required to Implement Statutes or
Executive Orders — Commercial Items (Jul 2005)

 

(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clause, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items: 52.233-3, Protest after Award (Aug 1996)(31 U.S.C. 3553).

 

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the contracting officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items:

 

[Contracting Officer shall check as appropriate.]

 

8

--------------------------------------------------------------------------------


 

ý (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Jul
1995), with Alternate I (Oct 1995)(41 U.S.C. 253g and 10 U.S.C. 2402).

 

o (2) 52.219-3, Notice of Total HUBZone Set-Aside (Jan 1999)(15 U.S.C. 657a).

 

o (3) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business
Concerns (Jan 1999) (if the offeror elects to waive the preference, it shall so
indicate in its offer)(15 U.S.C. 657a).

 

o (4) (i) 52.219-5, Very Small Business Set-Aside (June 2003)(Pub. L. 103-403,
section 304, Small Business Reauthorization and Amendments Act of 1994).

 

o (ii) Alternate I (Mar 1999) of 52.219-5.

 

o (iii) Alternate II (June 2003) of 52.219-5.

 

o (5) (i) 52.219-6, Notice of Total Small Business Aside (June 2003) (15 U.S.C.
644).

 

o (ii) Alternate I (Oct 1995) of 52.219-6.

 

o (6) (i) 52.218-7, Notice of Partial Small Business Set-Aside (June 2003) (15
U.S.C. 644).

 

o (ii) Alternate I (Oct 1995) of 52.219-7.

 

o (7) 52.219-8, Utilization of Small Business Concerns (Oct 2000) (15 U.S.C.
637(d)(2) and (3)).

 

o (8) (i) 52.219-9, Small Business Subcontracting Plan (Jan 2002)(15 U.S.C. 637
(d)(4)).

 

o (ii) Alternate I (Oct 2001) of 52.219-9.

 

o (iii) Alternate II (Oct 2001) of 52.219-9.

 

ý (9) 52.219-14, Limitations on Subcontracting (Dec 1996)(15 U.S.C. 637(a)(14)).

 

o (10) (i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (June 2003)(Pub. L. 103-355, section 7102, and
10 U.S.C. 2323) (if the offeror elects to waive the adjustment, it shall so
indicate in its offer).

 

o (ii) Alternate I (June 2003) of 52.219-23.

 

o (11) 52.219-25, Small Disadvantaged Business Participation
Program—Disadvantaged Status and Reporting (Oct 1999)(Pub. L. 103-355,
section 7102, and 10 U.S.C. 2323).

 

o (12) 52.219-26, Small Disadvantaged Business Participation Program—Incentive
Subcontracting (Oct 2000)(Pub. L. 103-355, section 7102, and 10 U.S.C. 2323).

 

ý (13) 52.222-3, Convict Labor (June 2003)(E.O. 11755).

 

ý (14) 52.222-19, Child Labor—Cooperation with Authorities and Remedies (Jan
2004) (E.O. 13126).

 

ý (15) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).

 

ý (16) 52.222-26, Equal Opportunity (Apr 2002)(E.O. 11246).

 

ý (17) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Dec 2001)(38 U.S.C. 4212).

 

ý (18) 52.222-36, Affirmative Action for Workers with Disabilities (Jun 1998)(29
U.S.C. 793).

 

ý (19) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Dec 2001)(38 U.S.C. 4212).

 

o (20) (i) 52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Products (Aug 2000)(42 U.S.C. 6962(c)(3)(A)(ii)).

 

o (ii) Alternate I (Aug 2000) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)).

 

9

--------------------------------------------------------------------------------


 

o (21) 52.225-1, Buy American Act–Supplies (June 2003)(41 U.S.C. 10a-10d).

 

o (22) (i) 52.225-3, Buy American Act –Free Trade Agreement – Israeli Trade Act
(Jan 2004)(41 U.S.C. 10a-10d, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, Pub. L.
108-77, 108-78).

 

o (ii) Alternate I (Jan 2004) of 52.225-3.

 

o (iii) Alternate II (Jan 2004) of 52.225-3.

 

o (23) 52.225-5, Trade Agreements (Jan 2004)(19 U.S.C. 2501, et seq., 19 U.S.C.
3301 note).

 

ý (24) 52.225-13, Restrictions on Certain Foreign Purchases (Oct 2003) (E.o.s,
proclamations, and statutes administered by the Office of Foreign Assets Control
of the Department of the Treasury).

 

o (25) 52.225-15, Sanctioned European Union Country End Products (Feb 2000)(E.O.
12849).

 

o (26) 52.225-16, Sanctioned European Union Country Services (Feb 2000)(E.O.
12849).

 

o (27) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb
2002)(41 U.S.C. 255(f), 10 U.S.C. 2307(f)).

 

o (28) 52.232.30, Installment Payments for Commercial Items (Oct 1995)(41 U.S.C.
255(f), 10 U.S.C. 2307(f)).

 

ý (29) 52.232-33, Payment by Electronic Funds Transfer—Central Contractor
Registration (Oct. 2003)(31 U.S.C. 3332).

 

o (30) 52.232-34, Payment by Electronic Funds Transfer—Other Than Central
Contractor Registration (May 1999)(31 U.S.C. 3332).

 

o (31) 52.232-36, Payment by Third Party (May 1999)(31 U.S.C. 3332).

 

o (32) 52.239-1, Privacy or Security Safeguards (Aug 1996)(5 U.S.C. 552a).

 

ý (33) (i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (Apr 2003)(46 U.S.C. 1241 and 10 U.S.C. 2631).

 

o (ii) Alternate I (Apr 1984) of 52.247-64.

 

(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or executive orders applicable to acquisitions of commercial items:

 

[Contracting Officer check as appropriate.]

 

o (1) 52.222-41, Service Contract Act of 1965, as Amended (May 1989)(41 U.S.C.
351, et seq.).

 

o (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 1989)(29
U.S.C. 206 and 41 U.S.C. 351, et seq.).

 

o (3) 52.222-43, Fair Labor Standards Act and Service Contract Act — Price
Adjustment (Multiple Year and Option Contracts) (May 1989)(29 U.S.C.206 and 41
U.S.C. 351, et seq.).

 

o (4) 52.222-44, Fair Labor Standards Act and Service Contract Act — Price
Adjustment (Feb 2002)(29 U.S.C. 206 and 41 U.S.C. 351, et seq.).

 

o (5) 52.222-47, SCA Minimum Wages and Fringe Benefits Applicable to Successor
Contract Pursuant to Predecessor Contractor Collective Bargaining Agreements
(CBA) (May 1989)(41 U.S.C. 351, et seq.).

 

(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records – Negotiation.

 

(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor’s directly pertinent records involving
transactions related to this contract.

 

(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to

 

10

--------------------------------------------------------------------------------


 

appeals under the disputes clause or to litigation or the settlement of claims
arising under or relating to this contract shall be made available until such
appeals, litigation, or claims are finally resolved.

 

(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.

 

(e)

 

(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c) and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in paragraphs (i) through (vi) of this paragraph in a
subcontract for commercial items. Unless otherwise indicated below, the extent
of the flow down shall be as required by the clause–

 

(i) 52.219-8, Utilization of Small Business Concerns (Oct 2000)(15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $500,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

 

(ii) 52.222-26, Equal Opportunity (Apr 2002)(E.O. 11246).

 

(iii) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Dec 2001)(38 U.S.C. 4212).

 

(iv) 52.222-36, Affirmative Action for Workers with Disabilities (June 1998)(29
U.S.C. 793).

 

(v) 52.222-41, Service Contract Act of 1965, as Amended (May 1989), flow down
required for all subcontracts subject to the Service Contract Act of 1965 (41
U.S.C. 351, et seq.)

 

(vi) 52.247-64, Preference for Privately-Owned U.S. Flag Commercial Vessels (Apr
2003)(46 U.S.C. Appx 1241 and 10 U.S.C. 2631). Flow down required in accordance
with paragraph (d) of FAR clause 52.247-64.

 

(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

 

(End of Clause)

 

252.212-7001 CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR
EXECUTIVE ORDERS APPLICABLE TO DEFENSE ACQUISITIONS OF COMMERCIAL ITEMS (Sep
2005)

 

(a) The Contractor agrees to comply with the following Federal Acquisition
Regulation (FAR) clause which, if checked, is included in this contract by
reference to implement a provision of law applicable to acquisitions of
commercial items or components.

 

ý                                    52.203-3     Gratuities (APR 1984) (10
U.S.C. 2207)

 

(b) The Contractor agrees to comply with any clause that is checked on the
following list of Defense FAR Supplement clauses which, if checked, is included
in this contract by reference to implement provisions of law or Executive orders
applicable to acquisitions of commercial items or components.

 

o

 

252.205-7000

 

Provision of Information to Cooperative Agreement Holders (DEC 1991) (10 U.S.C.
2416).

 

 

 

 

 

o

 

252.219-7003

 

Small, Small Disadvantaged and Women-Owned Small Business

 

 

 

 

 

 

 

 

 

Subcontracting Plan (DoD Contracts) (APR 1996) (15 U.S.C. 637).

 

 

 

 

 

o

 

252.219-7004

 

Small, Small Disadvantaged and Women-Owned Small Business Subcontracting Plan
(Test Program) (JUN 1997) (15 U.S.C. 637 note).

 

 

 

 

 

o

 

252.225-7001

 

Buy American Act and Balance of Payments Program (APR 2003) (41 U.S.C. 10a-10d,
E.O. 10582).

 

11

--------------------------------------------------------------------------------


 

o

 

252.225-7012

 

Preference for Certain Domestic Commodities

 

 

 

 

 

 

 

 

 

(FEB 2003) (10 U.S.C. 2533a).

 

 

 

 

 

o

 

252.225-7014

 

Preference for Domestic Specialty Metals (APR 2003) (10 U.S.C. 2533a).

 

 

 

 

 

o

 

252.225-7015

 

Restriction on Acquisition of Hand or Measuring Tools (APR 2003) (10 U.S.C.
2533a).

 

 

 

 

 

o

 

252.225-7016

 

Restriction on Acquisition of Ball and Roller Bearings (APR 2003) (    Alternate
I) (APR 2003) (10 U.S.C. 2534 and Section 8099 of Pub. L. 104-61 and similar
sections in subsequent DoD appropriations acts).

 

 

 

 

 

o

 

252.225-7021

 

Trade Agreements (JAN 2004) (19 U.S.C. 2501-2518 and 19 U.S.C. 3301 note).

 

 

 

 

 

o

 

252.225-7027

 

Restriction on Contingent Fees for Foreign Military Sales (APR 2003) (22 U.S.C.
2279).

 

 

 

 

 

o

 

252.225-7028

 

Exclusionary Policies and Practices of Foreign Governments (APR 2003) (22 U.S.C.
2755).

 

 

 

 

 

ý

 

252.225-7036

 

Buy American Act-Free Trade Agreements–Balance of Payments Program (JAN 2004)
(    Alternate I) (JAN 2004) (41 U.S.C. 10a-10d and 19 U.S.C. 3301 note).

 

 

 

 

 

o

 

252.225-7038

 

Restriction on Acquisition of Air Circuit Breakers (APR 2003) (10 U.S.C.
2534(a)(3)).

 

 

 

 

 

o

 

252.226-7001

 

Utilization of Indian Organizations, Indian-Owned Economic Enterprises, and
Native Hawaiian Small Business Concerns (OCT 2003) (Section 8021 of Pub. L.
107-248).

 

 

 

 

 

o

 

252.227-7015

 

Technical Data-Commercial Items (NOV 1995) (10 U.S.C. 2320).

 

 

 

 

 

o

 

252.227-7037

 

Validation of Restrictive Markings on Technical Data (SEP 1999) (10 U.S.C.
2321).

 

 

 

 

 

ý

 

252.232-7003

 

Electronic Submission of Payment Requests (DEC 2003) (10 U.S.C. 2227).

 

 

 

 

 

ý

 

252.243-7002

 

Requests for Equitable Adjustment (MAR 1998) (10 U.S.C. 2410).

 

 

 

 

 

ý

 

252.247-7023

 

Transportation of Supplies by Sea (MAY 2002) (       Alternate I) (MAR 2000)
(       Alternate II) (MAR 2000) (       Alternate III) (MAY 2002) (10 U.S.C.
2631).

 

 

 

 

 

o

 

252.247-7024

 

Notification of Transportation of Supplies by Sea (MAR 2000) (10 U.S.C. 2631).

 

(c) In addition to the clauses listed in paragraph (e) of the Contract Terms and
Conditions Required to Implement Statutes or Executive Orders—Commercial Items
clause of this contract (FAR 52.212-5), the Contractor shall include the terms
of the following clauses, if applicable, in subcontracts for commercial items or
commercial components, awarded at any tier under this contract:

 

12

--------------------------------------------------------------------------------


 

 

 

252.225-7014

 

Preference for Domestic Specialty Metals, Alternate I (APR 2003) (10 U.S.C.
2533a).

 

 

 

 

 

 

 

252.247-7023

 

Transportation of Supplies by Sea (MAY 2002) (10 U.S.C. 2631).

 

 

 

 

 

 

 

252.247-7024

 

Notification of Transportation of Supplies by Sea (MAR 2000) (10 U.S.C. 2631).

 

(End of Clause)

 

PROGRAM MANAGER/PROJECT OFFICER: The Program Manager/Project Officer is:

 

LtCol Michael Micucci (703) 432-3576.

 

Inspection and Acceptance of contract deliverables are the responsibility of the
Project Officer or his duly authorized representative(s) except as otherwise
specified in the contract under the inspection and acceptance clause or DD
Form 1423, when applicable. Moreover, the Project Officer serves in a supporting
role to the Contracting Officer, providing advice and expertise on technical
issues. However, only the Contracting Officer has the authority to authorize
deviations from the terms and conditions of this contract, including deviations
from specification requirements. In the event the contractor does deviate
without written approval of the Contracting Officer, such deviation shall be at
the risk of, and any costs relating thereto, shall be borne by the Contractor.

 

Addendum to Block 18b:

 

In compliance with DFARS 252.232-7003, “Electronic Submission of Payment
Requests (March 2003)”, the United States Marine Corps (USMC) utilizes WAWF-RA
to electronically process vendor requests for payment. The contractor shall be
required to utilize this system when processing invoices and receiving reports
under this contract, unless the provision at DFARS 252.232-7003(c) apply. The
contractor shall (i) register to use WAWF-RA at <https://mb.ogden.disa.mil>, and
(ii) ensure an Electronic Business Point of Contact is designated in the Central
Contractor Registration at <http://www.ccr.gov>, within ten (10) days after
award of this contract. The USMC WAWF-RA point of contact for this contract is
LtCol Michael Micucci and can be reached on 703-432-3576.

 

Data entry information for WAWF:

Payment Office DoDAAC: HQ0338

Issue By DoDAAC: M67854

Admin Office DoDAAC: S1103A

Service Acceptor DoDAAC: M67854 Extension: PG15

Contract Number: i.e. M67854-05-C-5178

 

13

--------------------------------------------------------------------------------